NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            SEP 15 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MERSEN GEORGIEVICH                               No. 10-73282
MARYANYAN; et al.,
                                                 Agency Nos.         A095-403-213
              Petitioners,                                           A095-403-214
                                                                     A095-403-215
 v.                                                                  A095-403-216

LORETTA E. LYNCH, Attorney General,
                                                 MEMORANDUM*
              Respondent.



MERSEN GEORGIEVICH                               No. 11-71671
MARYANYAN; et al.,
                                                 Agency Nos.         A095-403-213
              Petitioners,                                           A095-403-214
                                                                     A095-403-215
 v.                                                                  A095-403-216

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 12, 2015

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                               San Francisco, California

Before: REINHARDT, NOONAN, and CALLAHAN, Circuit Judges.

      Mersen Georgievich Maryanyan, his wife Marina Nikolayevna Maryanyan,

and their children Aleksandra Mersenovna Maryanyan and Narina Mersenovna

Maryanyan (“Petitioners”), Soviet Union natives and Russian citizens, appeal the

Board of Immigration Appeals’ (“BIA”) denial of their motions to reopen and

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We deny the petitions.

      The BIA did not abuse its discretion in denying the motion to reopen as it

was untimely, see 8 C.F.R. § 1003.2(c)(2), and Petitioners failed to establish

changed country conditions. See 8 C.F.R. § 1003.2(c)(3)(ii); Mohammed v.

Gonzales, 400 F.3d 785, 791–92 (9th Cir. 2005); Toufighi v. Mukasey, 538 F.3d
988, 996 (9th Cir. 2008). Also, Petitioners’ due process claim fails as counsel’s

filing a single petition for the family did not constitute ineffective assistance of

counsel. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

      Further, the BIA did not abuse its discretion in denying the reconsideration

motion because the motion failed to identify any error of fact or law in the BIA’s

prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d
1176, 1180 n.2 (9th Cir. 2001) (en banc).

      PETITIONS DENIED.


                                            2